Citation Nr: 9933210	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to 
February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The Board notes that in the April 1995 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a right shoulder disability.  The appellant 
filed a Notice of Disagreement (NOD) in May 1995, and a 
Statement of the Case (SOC) was issued in June 1995.  
However, the Board observes that in a July 1995 rating 
action, the RO granted the appellant's claim for service 
connection for a right shoulder disability.  Accordingly, 
this issue is not before the Board for appellate 
consideration.  


REMAND

A preliminary review of the record reflects that in August 
1994, the appellant submitted VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs.  At that time, the appellant indicated that 
he had received medical treatment from a Dr. H.S., from May 
to November 1992.  In addition, in the appellant's 
substantive appeal, dated in September 1995, the appellant 
specifically noted that while he was receiving treatment from 
Dr. S., he had a Magnetic Resonance Imaging (MRI).  However, 
the Board observes that although in May 1996, the appellant 
submitted a private medical statement from Dr. S., dated in 
July 1992, there is no evidence of record showing that the RO 
requested the treatment records from Dr. S. and associated 
them with the claims folder.  

Inasmuch as the appellant's statements have put the VA on 
notice of the existence of additional private treatment 
records, these records should be obtained prior to the 
Board's appellate review in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (where the Board is 
on notice of the possible existence and relevance of certain 
evidence, remand to obtain that evidence is required); see 
generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits based on service connection for disabilities of the 
back, knees, and left ankle.  In this case, the appellant is 
hereby notified that preliminary review of the indicates that 
the "evidence necessary to complete his application" for 
the above-mentioned disabilities is competent medical 
evidence of a presently existing disability of the back, 
knees, and (or) left ankle, which can be related to his 
period of active duty service.  Once the development is 
completed, the record must again be reviewed to determined 
whether his claims are ultimately well grounded.  
Accordingly, the appellant is advised that, unless the 
development directed herein coincidentally provides evidence 
on the theories of entitlement to service connection for 
disabilities of the back, knees, and left ankle, he still 
remains under an obligation to provide such evidence.

To ensure full compliance with due process requirements, the 
Board concludes that it is necessary to return the case to 
the RO for further development of the record.  Accordingly, 
the case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
disabilities of the back, knees, and (or) 
left ankle.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include any 
medical records from Dr. S and the MRI 
report, if available.  

2.  After completion of the above noted 
development, the appellant should be 
given a full opportunity to supplement 
the record, if desired.  Thereafter, the 
RO should again review the record.  The 
RO should make a specific determination 
with respect to whether the appellant has 
presented well-grounded claims for 
entitlement to service connection for a 
back disability, entitlement to service 
connection for a bilateral knee 
disability, and entitlement to service 
connection for a left ankle disability.  
Based on this determination, and if 
appropriate, See Morton v. West, 12 Vet. 
App. 477 (1999), the RO should accomplish 
any further indicated development.

3.  If the determinations remain adverse 
to the appellant, he and (his 
representative, if any) should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to ensure due process of law.  The Board 
does not intimate any factual or legal conclusions as to the 
ultimate outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












